As filed with the Securities and Exchange Commission on May 12, 2014 Registration no. 333-193028 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Post-Effective Amendment No. 1 to FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PREMIER ALLIANCE GROUP, INC. (Exact name of Registrant as specified in its charter) Delaware 20-0443575 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 4521 Sharon Road, Suite 300 Charlotte, North Carolina 28211 (704) 521-8077 (Address, including zip code, and telephone number, including area code, of Registrant’s executive offices) Ken Smith, CFO Premier Alliance Group, Inc. 4521 Sharon Road, Suite 300 Charlotte, North Carolina 28211 (704) 521-8077 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Seth I. Rubin, Esq. Ron Ben-Bassat, Esq. Ruskin , Moscou Faltischek, P.C. 1laza Uniondale, New York 11556 516.663.6746 (Facsimile) Approximate date of commencement of proposed sale to the public: From time to time after the Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. þ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement number for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated fileroAccelerated fileroNon-accelerated fileroSmaller reporting companyx The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act or until the Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. Explanatory Note This Post-Effective Amendment No. 1 (the “Amendment”) to the Registration Statement on Form S-1 (File No. 333-193028) (the “Registration Statement”) of Premier Alliance Group, Inc. (the “Company”) is being filed to update and supplement the information contained in the Registration Statement, which was previously declared effective by the Securities and Exchange Commission (the “SEC”) on January 17, 2014 (the “Original Filing”). This Amendment modifies the Original Filing by implementing all changes necessary to amend and supplement the initial disclosures, to present a complete and current Registration Statement. The principal categories of changes effected by this Amendment are: (i) Information reflecting changes resulting when the Company filed an Annual Report on Form 10-K for the year ended December 31, 2013, with the SEC on March 28, 2014. No additional securities are being registered under this Amendment. All applicable registration fees were paid at the time of the original filing of the Registration Statement. Accordingly, we hereby amend the Registration Statement by filing this Amendment, which relates to the registration of 10,247,994 shares of common stock, par value $0.001 per share consisting of: (i.) 6,381,059 shares of Common Stock being registered which are held by the owners of Ecological LLC in connection with the acquisition of substantially all of the assets of Ecological LLC; (ii.) 2,241,935 shares of Common Stock being registered held by the shareholders of Root9B LLC in connection with the acquisition of Root9B; (iii.)1,000,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to board members for annual board service; (iv.) 300,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to two board members for additional services in 2011 related to merger processes; and (v.) 325,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to three agencies for outside services;. The information in this prospectus is not complete and may be changed. The Selling Stockholders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This preliminary prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS SUBJECT TO COMPLETION DATEDMay 12, 2014 PREMIER ALLIANCE GROUP, INC. 10,247,994 Shares of Common Stock The “Selling Stockholders” named in this prospectus are offering to sell up to an aggregate of 10,247,994 shares of Premier Alliance Group Inc.’s common stock as follows: (i.) 6,381,059 shares of Common Stock being registered which are held by the owners of Ecological LLC in connection with the acquisition of substantially all of the assets of Ecological LLC; (ii.) 2,241,935 shares of Common Stock being registered held by the shareholders of Root9B LLC in connection with the acquisition of Root9B; (iii.) 1,000,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to board members for annual board service; (iv.) 300,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to two board members for additional services in 2011 related to merger processes; and (v.) 325,000 shares of Common Stock being registered hereby are issuable upon exercise of warrants granted to three agencies for outside services;. This prospectus relates only to the 10,247,994 shares of Common Stock offered by the Selling Stockholders named herein. We have also registered by separate prospectus (SEC File No. 333-188131) the resale, by our existing stockholders, of certain shares of our common stock. We will not receive any proceeds from the sale of these securities; however, we will receive a total of approximately $1,515,800 if all the Warrants are exercised in full.Information on the Selling Stockholders and the times and manner in which they may offer and sell shares of our common stock under this prospectus is provided under “Selling Stockholders” and “Plan of Distribution.” Shares of our common stock trade on the OTC-QB Bulletin Board under the symbol “PIMO”.On April 21, 2014 the closing price of our common stock was $0.58 per share. See “Risk Factors” beginning on Page 8 for the factors you should consider before buying shares of our common stock. Neither the Securities and Exchange Commission nor any state securities commission or other regulatory body has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information on the Selling Stockholders and the times and manner in which they may offer and sell shares of our common stock under this prospectus is provided under “Selling Stockholders” and “Plan of Distribution.” The Date of this Prospectus is May , 2014 1 TABLE OF CONTENTS SUMMARY 3 FORWARD LOOKING STATEMENTS 5 RISK FACTORS 5 USE OF PROCEEDS 11 DETERMINATION OF OFFERING PRICE 11 DILUTION 11 MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED STOCKHOLDER MATTERS 11 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 13 BUSINESS 26 PROPERTY 31 MANAGEMENT 32 EXECUTIVE COMPENSATION 39 SUMMARY COMPENSATION TABLE 40 DIRECTOR COMPENSATION 41 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 47 SELLING STOCK HOLDERS 48 DESCRIPTON OF SECURITIES 50 PLAN OF DISTRIBUTION 52 LEGAL MATTERS 53 EXPERTS 53 REPORTS TO SECURITY HOLDERS 53 WHERE YOU CAN FIND MORE INFORMATION 54 FINANCIAL STATEMENTS F-1 2 SUMMARY Corporate Information We are a provider of Cyber Security, Energy, and Business Advisory Solutions delivering integration and consulting services. We help clients in diverse industries improve performance, comply with complex regulations, reduce costs, leverage and integrate technology, and stimulate growth. We team with our clients to deliver sustainable and measurable results. Our primary focus is using our expertise on issues related to three key areas for customers; (i) Cyber security, (ii) energy services, and (iii) performance, risk and compliance initiatives. We work with our customers to assess, design, and provide customized advice and solutions that are tailored to address each client’s particular needs. We provide solutions and services to a wide variety of organizations including Fortune 500 companies, medium-sized businesses and governmental entities. We were incorporated on January 5, 2000 as Continuum Group C Inc. under the laws of the State of Nevada. Prior to November 5, 2004, we had not engaged in any business operations other than organizational activities; and other than issuing shares to stockholders, we never commenced operational activities. On November 5, 2004, we consummated a share exchange agreement dated as of October 12, 2004, among us, Premier Alliance Group, Inc., a North Carolina corporation (‘‘North Carolina Premier’’), and the shareholders of North Carolina Premier. As a result, North Carolina Premier merged with us and our name was changed to Premier Alliance Group, Inc. Premier Alliance Group commenced operations in 2000.We were founded by a group of experienced consultants that specialized in technology and financial services.In November 2004 we became a publicly traded company.In 2011, we were re-domiciled under the laws of the state of Delaware. We have grown significantly since starting up through both organic growth and strategic acquisitions of complementary businesses in energy and cyber security.Significant acquisitions we have completed include Greenhouse Holdings, Inc. in March 2012, Ecological, LLC in December 2012 and Root9B, LLC in November 2013. Our team is made up of senior individuals that have deep experience and training as engineers, technology specialists, analysts and business and project consultants.We have hired our experienced professionals from a wide variety of organizations and key industries, which include financial services, utilities, life science, technology, government and healthcare. OUR SERVICES We are a provider of Cyber Security, Energy, and Business Advisory Solutions.Our services and solutions target improving productivity, mitigating risk and maximizing profits by addressing core areas for businesses, primarily cyber security, energy management, and performance/risk/compliance related initiatives. During 2013 we provided our services through two operating segments: Business Advisory Solutions and Energy Solutions.For the year ended December 31, 2013, 55% of our revenue was generated from Business Advisory Solutions and 45% from Energy Solutions. In November 2013 the Company acquired Root9B, LLC, a company specializing in Cyber Security Services, a strategic addition to expand capabilities related to our Business Advisory Solutions.As a result of this acquisition, beginning in 2014, the Company will report information as three operating segments: Cyber Security Solutions, Energy Solutions, and Business Advisory Solutions.As the acquisition of Root9B occurred very late in 2013, the operating results attributable to Root9B were immaterial. The Offering The selling stockholders and the shares of our common stock covered by this prospectus may, from time to time, sell any or all of their shares covered hereby in transactions (which may include block transactions) on the OTC-QB Bulletin Board (or other markets on which shares of our common stock are then traded), in negotiated transactions, through put or call option transactions relating to the shares, through short sales of shares, or a combination of such methods of sale, at fixed prices which may be changed, at market prices prevailing at the time of sale, or at negotiated prices. To the knowledge of the Company, none of the Selling Stockholders has entered into agreements, understandings or arrangements with any underwriters or broker-dealers regarding the sale of their shares. 3 Selling Stockholders The Selling Stockholders consist of shares of common stock held by the owners of Ecological LLC in connection with the acquisition of substantially all of the assets of Ecological LLC, shares of Common Stock held by the shareholders of Root9B LLC in connection with the acquisition of Root9B, shares of Common Stock issuable upon exercise of warrants granted to board members for annual board service, shares of Common Stock issuable upon exercise of warrants granted to two board members for additional services in 2011 related to merger processes; and shares of Common Stock issuable upon exercise of warrants granted to three agencies for outside services. The specific transactions in which these shares were acquired are detailed in the Selling Stockholders section elsewhere in this prospectus.We will receive none of the proceeds from the sale of shares by the Selling Stockholders.However, if all of the Warrants covered hereby are exercised, Premier will receive aggregate proceeds of $1,515,800, all of which will be added to Premier’s working capital. Corporate Information Our principal executive office is located at 4521 Sharon Road, Suite 300, Charlotte, North Carolina, 28211, telephone number (704) 521-8077. 4 CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION This prospectus contains certain statements relating to our future results that are considered “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995.Actual results may differ materially from those expressed or implied as a result of certain risks and uncertainties, including, but not limited to, changes in political and economic conditions; interest rate fluctuation; competitive pricing pressures within our market; equity and fixed income market fluctuation; technological change; changes in law; changes in fiscal, monetary regulatory and tax policies; monetary fluctuations as well as other risks and uncertainties detailed elsewhere in this prospectus or from time-to-time in our filings with the Securities and Exchange Commission.Such forward-looking statements speak only as of the date on which such statements are made, and we undertake no obligation to update any forward-looking statement to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. CERTAIN TERMS USED IN THIS REPORT When this prospectus uses the words “we,” “us,” “our,” “Premier,” and the “Company,” they refer to Premier Alliance Group, Inc.“SEC” refers to the Securities and Exchange Commission RISK FACTORS The securities offered by the Selling Stockholders involve a high degree of risk and should only be purchased by persons who can afford to lose their entire investment. Prospective purchasers should carefully consider, among other things, the following risk factors and the other information in this prospectus, including our financial statements and the notes to those statements, prior to making an investment decision. Risks Related to Our Business and Industry OUR DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING WERE NOT EFFECTIVE, WHICH MAY CAUSE OUR FINANCIAL REPORTING TO BE UNRELIABLE AND LEAD TO MISINFORMATION BEING DISSEMINATED TO THE PUBLIC. Our management evaluated our disclosure controls and procedures as of December 31, 2013 and concluded that as of that date, our disclosure controls and procedures were not effective. In addition, our management evaluated our internal control over financial reporting as of December 31, 2013 and concluded that that there were material weaknesses in our internal control over financial reporting as of that date and that our internal control over financial reporting was not effective as of that date. SeeItem9A,Controls and Procedures in the Company’s Annual Report on Form 10-K for the period ended December 31, 2013for a complete discussion of the material weakness and ineffective internal controls over financial reporting. A material weakness is a control deficiency, or combination of control deficiencies, such that there is a reasonable possibility that a material misstatement of the financial statements will not be prevented or detected on a timely basis. We have taken steps to enhance its internal controls over financial reporting that have materially affected, or are reasonably likely to materially affect, the Company's internal control over financial reporting.The controls that have been implemented are as follows: · We have reviewed the work flow surrounding its monthly, quarterly and annual financial reporting to ensure that appropriate reviews are timely.We have implemented a review matrix which documents the owner and reviewer of each area of disclosure. · We have formed a Disclosure Committee made up of key members of management and finance.The role of the committee is to review and discuss our disclosure requirements and key disclosures. · We have adopted a policy to determine the need for engaging outside expertise and review for complex technical accounting issues that may arise.If such an issue arises and meets the parameters outlined in the policy, we will engage outside expertise. · We have previously committed to adding additional staff to help review and participate in the process, initially this was thought to be a CPA; however we assessed other approaches and with the policy change above and the addition of a Chief Operating Officer who has deep experience with SEC filings and disclosures we believe this provides the appropriate additional detail level of review of our disclosures and technical accounting issues. 5 We cannot assure you that such remedial steps will address adequately the deficiencies listed above or that we have discovered all of the deficiencies that may exist in our internal controls over financial reporting. Although we have instituted new controls to remediate this weakness, if these controls are noteffective, our ability to prepare timely and accurate financial reports could be affected, which could cause investors to lose confidence in our reported financial informationand could have a negative effect on the trading price of our common stockor our ability to obtain financing for our operations. A DECLINE IN THE PRICE OF, OR DEMAND FOR, ANY OF OUR BUSINESS ADVISORY SOLUTIONS SERVICES, WOULD HARM OUR REVENUES AND OPERATING MARGINS. Our Business Advisory Solutions services accounted for substantially all of our revenues in 2012, as well as a significant amount of our revenues during 2013 (approximately 55%). We anticipate that revenue from the Business Advisory Solutions services will continue to constitute a portion of our revenues for the foreseeable future and anticipate that revenue in the Energy Solutions segment will outpace the growth of our Business Advisory Solutions revenues. However, a decline in the price of, or demand for, Business Advisory Solutions services would harm our business. A SIGNIFICANT PORTION OF OUR BUSINESS REVENUES DEPEND ON A RELATIVELY SMALL NUMBER OF LARGE CUSTOMERS.IF ANY OF THESE CUSTOMERS DECIDE THEY WILL NO LONGER USE OUR SERVICES, REVENUES WILL DECREASE AND FINANCIAL PERFORMANCE WILL BE SEVERELY IMPACTED. To date, we have received a significant portion of revenues from large sales to a small number of customers. During 2013 and 2012, our five largest customers, together comprised approximately 47% and 45% of our total revenues, respectively. Our operating results may be harmed if we are not able to complete one or more substantial sales to any large customers or is unable to collect accounts receivable from any of the large customers in any future period. INTENSE COMPETITION IN OUR TARGET MARKETS COULD IMPAIR OUR ABILITY TO GROW AND TO ACHIEVE PROFITABILITY.IF WE DO NOT GROW, OUR COMPETITIVE ABILITY WILL BE SEVERELY RESTRICTED, WHICH WOULD DECREASE PROFITABILITY. Our competitors vary in size and in the scope and breadth of the products and services they offer. Our competitors include Deloitte, North Highland, Accenture, Honeywell, Johnson Controls, Ameresco, and Noresco as well as other national firms and a number of smaller regional firms. Many of our competitors have longer operating histories, substantially greater financial, technical, marketing, or other resources, or greater name recognition than us. Our competitors may be able to respond more quickly to new or emerging technologies and changes in customer requirements. Increased competition is likely to result in price reductions, reduced gross margins, and loss of market share, any one of which could seriously harm our business. OUR LENGTHY SALES CYCLE COULD CAUSE DELAYS IN REVENUE GROWTH, WHICH COULD MAKE IT MORE DIFFICULT TO ACHIEVE OUR GROWTH OBJECTIVES. The period between initial contact with a potential customer and that customer’s purchase of services is often long.A customer’s decision to purchase services involves a significant allocation of resources on our part, is influenced by a customer’s budgetary cycles, and in many instances involves a preferred-vendor process. To successfully sell our services, generally we must educate the potential customers regarding the uses and benefits of our services, which can require significant time and resources. Many potential customers are large enterprises that generally take longer to designate preferred vendors; the typical sales cycle in connection with becoming an approved vendor has been approximately six to 12 months. Delay or failure to complete sales in a particular quarter could reduce revenues in that quarter, as well as subsequent quarters over which revenues for the sale would likely be recognized. If the sales cycle unexpectedly lengthens in general, or for one or more large orders, it would adversely affect the timing of revenues and revenue growth. If we were to experience a delay of several weeks on a large order, it could harm our ability to meet forecasts for a given quarter. WE MAY NOT BE ABLE TO SECURE NECESSARY FUNDING IN THE FUTURE AND MAY BE FORCED TO CURTAIL PLANNED GROWTH, WHICH WOULD SLOW OR STOP THE ABILITY TO GROW, INCREASE REVENUES, AND ACHIEVE PROFITABILITY. Unless positive cash flow is achieved for our business to grow, substantial working capital will be required. We believe that if capital requirements increase materially from those currently planned, additional financing may be required sooner than anticipated. If we raise additional funds by issuing equity securities, the percentage of our capital stock owned by our current shareholders would be reduced, and those equity securities may have rights that are senior to those of the holders of our currently outstanding securities. 6 Additional financing may not be available when needed on commercially acceptable terms, or at all. If adequate funds are not available or are not available on acceptable terms, we may be forced to curtail planned growth, and we may be unable to develop or enhance planned products and services, take advantage of future opportunities, or respond to competitive pressures. THERE ARE RISKS ASSOCIATED WITH ACQUISITIONS. An integral part of our growth strategy is evaluating and, from time to time, consummating acquisitions. These transactions involve a number of risks and present financial, managerial and operational challenges, including: diversion of management’s attention from running the existing business; increased expenses, including legal, administrative and compensation expenses resulting from newly hired employees; increased costs to integrate personnel, customer base and business practices of the acquired company; adverse effects on reported operating results due to possible impairment of intangible assets including goodwill associated with acquisitions; and dilution to stockholders to the extent of issuance of securities in the transaction.We may not be able to acquire additional businesses on favorable terms or at all.In addition, failure to identify or complete acquisitions of suitable properties could slow our growth. OUR EXECUTIVE OFFICERS AND DIRECTORS WILL BE ABLE TO EXERT SIGNIFICANT INFLUENCE OVER US TO THE DETRIMENT OF MINORITY SHAREHOLDERS, WHICH WILL LIMIT OUR SHAREHOLDERS’ ABILITY TO INFLUENCE THE OUTCOME OF KEY DECISIONS. Our executive officers and directors collectively control approximately 13.0% of our outstanding capital stock and approximately 32.0% on a fully diluted basis. As a result, if they act together they will be able to influence management and affairs and all matters requiring shareholder approval, including significant corporate transactions. This concentration of ownership may have the effect of delaying or preventing any change in control of our Company and might affect the market price of the common stock. MIRIAM BLECH AND ISAAC BLECH HAVE SUBSTANTIAL INFLUENCE OVER THE BUSINESS, DUE TO THEIR LARGE OWNERSHIP STAKE IN OUR CAPITAL STOCK, GIVING THEM THE ABILITY TO EXERT INFLUENCE OVER US TO THE DETRIMENT OF MINORITY SHAREHOLDERS, WHICH WILL LIMIT SHAREHOLDERS’ ABILITY TO INFLUENCE THE OUTCOME OF KEY DECISIONS. Miriam Blech currently controls approximately 9% of our outstanding voting capital stock, including 60% of our Series C preferred stock.Isaac Blech currently controls approximately 6% of our outstanding voting capital stock, including 40% of our Series C preferred stock.Together, Mr. and Mrs. Blech currently control approximately 15% of our outstanding voting capital stock, including 100% of our Series C preferred stock.The holders of a majority of the shares of Series C preferred stock have the right to appoint four members and one observer to the Board of Directors.In addition, the vote of a majority of the shares of the Series C preferred stock are required to approve, among other things, (i) any issuance of capital stock which is senior to or pari passu with the Series C preferred stock; (ii) any issuance of additional shares of preferred stock; (iii) any dividends or payments on outstanding securities; (iv) any liquidation or winding up activities of the company, (v) any change in control or change in the nature of our business, and (vi) any amendment to the articles of incorporation, by-laws or other governing documents that would result in an adverse change to the rights, preferences, or privileges of the Series C preferred stock.Accordingly, Mr. and Mrs. Blech have substantial control over the business and may decide the outcome of matters submitted to our stockholders for approval, including mergers (other than strategic mergers), consolidations and the sale of all or substantially all of the Company’s assets, and can also prevent or cause a change in control. The interests of Mr. and Mrs. Blech may differ from the interests of other stockholders. Third parties may be discouraged from making a tender offer or bid or it may make it easier for them to acquire Premier because of this concentration of ownership. OUR FAILURE TO ATTRACT AND RETAIN QUALIFIED PERSONNEL COULD HAVE AN ADVERSE EFFECT ON US. Our ability to attract and retain qualified professional and/or skilled personnel in accordance with our needs, either through direct hiring or acquisition of other firms employing such professionals, is an important factor in determining our future success. The market for these professionals is competitive, and there can be no assurance that we will be successful in our efforts to attract and retain needed personnel. Our success is also highly dependent upon the continued services of our key officers, and we do not maintain key employee insurance on any of our executive officers. If we are unable to retain qualified personnel, the roles and responsibilities of those employees will need to be filled, which may require that we devote time and resources to identifying, hiring and integrating new employees. In addition, the failure to attract and retain key employees, including officers, could impair our ability to provide services to our clients and conduct our business effectively. 7 Risks Related to the Energy Solutions (“ES”) Segment CHANGES IN LAWS, REGULATIONS AND POLICIES THAT AFFECT THE ES BUSINESS COULD ADVERSELY AFFECT ES SEGMENT’S FINANCIAL RESULTS. The ES segment is subject to numerous laws, regulations and policies. Changes in the laws, regulations and policies, including the interpretation or enforcement thereof, that affect, or will affect, the ES business, including changes in the scope of regulation by regulatory agencies, accounting standards, tax laws and regulations, trade rules and customs regulations, and the outcome and expense of legal or regulatory proceedings, and any action the ES may take as a result could adversely affect the ES segment. THE ES SEGMENTS’ SUCCESS DEPENDS, IN PART, ON MAINTAINING GOOD RELATIONSHIPS WITH ITS DISTRIBUTION CHANNELS. The ES segments success depends, in part, on its maintaining satisfactory relationships with its distribution channels. Our ES segment does not have long-term supply or distribution contracts. The vast majority of ES’s sales are affected on a purchase order basis that requires the ES segment to meet expectations of delivery, quality and pricing of ES’s products, at both the distribution channel level and at the level of the ultimate consumer who uses ES’s products. If ES fails to meet expected standards, its revenues would decline and this could result in a material adverse effect on its business. CONSUMERS MIGHT NOT ADOPT THE ES ALTERNATIVE ENERGY SOLUTIONS. The power generation solutions ES provides are relatively new alternative energy means that consumers may not adopt at levels sufficient to grow this segment of business. ES cannot assure that consumers will choose to use its solutions at levels sufficient to sustain its business in this area. This development may be impacted by many factors, including: • market acceptance of ES’S products; • the cost competitiveness of these systems; • regulatory requirements; and • the emergence of newer, more competitive technologies and products. LOSS OF FAVORABLE TAX BENEFITS AND OTHER GOVERNMENTAL INCENTIVES COULD SUBSTANTIALLY HARM THE ES SEGMENT’S’S OPERATING MARGINS. A number of ES’s products and services have been aided by federal tax incentives. Because alternative fuels have historically been more expensive to produce than diesel or petroleum fuel, the biofuels industry has depended on governmental incentives that have effectively brought the price of biofuels more in line with the price of diesel fuel to the end user. These incentives have supported a market for biofuels that might not exist without the incentives. Loss of these incentives may render some of ES’s solutions unmarketable. THE DECREASE OR LACK OF INCREASE IN THE COST OF ENERGY GENERATED BY TRADITIONAL SOURCES MAY CAUSE THE DEMAND FOR ESS’S SERVICES TO DECLINE. Decreases in the costs associated with traditional sources of energy, such as prices for commodities like coal, oil and natural gas, will reduce demand for energy efficiency and renewable energy solutions. Technological progress in traditional forms of electricity generation or the discovery of large new deposits of traditional fuels could reduce the cost of electricity generated from those sources and as a consequence reduce the demand for ES’s solutions. Any of these developments could have a material adverse effect on the ES business. THE FAILURE OF ES’S SUBCONTRACTORS TO PROPERLY AND EFFECTIVELY PERFORM THEIR SERVICES COULD CAUSE DELAYS IN THE DELIVERY OF ES’S ENERGY EFFICIENCY SOLUTIONS. The ES business segment’s success depends on its ability to provide quality, reliable energy efficiency solutions in a timely manner, which in part requires the proper removal and installation of lighting, mechanical and electrical systems and other products by the segment’s contractors and subcontractors upon which we depend. A significant portion of ES’s energy efficiency solutions are installed by contractors or subcontractors. Any delays, malfunctions, inefficiencies or interruptions in ES’s energy efficiency solutions caused by improper installation could cause it to have difficulty retaining current clients and attracting new clients. Such delays could also result in additional costs that could affect the profit margin of ES’s projects. In addition, the ES business segment brand, reputation and growth could be negatively impacted. 8 CHANGES IN LAWS, REGULATIONS AND POLICIES IN RELATION TO ENERGY EFFICIENCY MANDATES THAT AFFECT OUR BUSINESS COULD ADVERSELY AFFECT FINANCIAL RESULTS. Our business plan is partially based upon providing the services mandated by the City of New York in the Greener Greater Buildings Plan legislation, specifically local law 87. If the law is overturned or implementation, is delayed, there will be an impact to the market that has developed for these services, and in turn, our business plan. INTENSE COMPETITION IN OUR TARGET MARKETS COULD IMPAIR OUR ABILITY TO GROW AND TO ACHIEVE PROFITABILITY. The market for local law 87 work has been developing rapidly over the past three years and continues to change as new entrants enter the market and the law’s requirements are fully published. If low cost, low quality operators enter the market and drive the price of these services down, this will present a risk to our revenue projections. Alternatively, if large engineering firms begin offering these services at lower prices as a loss leader to acquire advanced services contracts, this will also affect our potential revenue.A significant growth challenge is to find an effective business model to monetize the energy efficiency reports delivered annually to our clients. Risks Related to Root9b LLC (“Root9b”) OUR FAILURE TO ATTRACT AND RETAIN QUALIFIED PERSONNEL COULD HAVE AN ADVERSE EFFECT ON US. Our ability to attract and retain qualified professional and/or skilled personnel in accordance with our needs, either through direct hiring or acquisition of other firms employing such professionals, is an important factor in determining our future success. The market for these professionals is very competitive as well as limited for senior level operators with the vast DOD experience we target.There can be no assurance that we will be successful in our efforts to attract and retain the needed personnel.The failure to attract and retain skilled personnel could impair our ability to provide services to our clients and conduct our business effectively by limiting the number of engagements we can handle concurrently and could limit our ability to work on large scale projects. INTENSE COMPETITION IN OUR TARGET MARKETS COULD IMPAIR OUR ABILITY TO GROW AND TO ACHIEVE PROFITABILITY. The market for cyber solutions work has been developing rapidly over the past several years and continues to change as new entrants enter the market and as legislation moves forward in this area.As competition increases, there could be impact on the markets and pricing which will present a risk to the revenue projections for Root9B Risks Related to Our Stock THE MARKET FOR OUR COMMON STOCK IS LIMITED. Our common stock is thinly-traded and any recently reported sales price may not be a true market-based valuation of our common stock. There can be no assurance that an active market for our common stock will develop.In addition, the stock market in general has experienced extreme price and volume fluctuations that have often been unrelated or disproportionate to operating performance.Consequently, holders of shares of our common stock may not be able to liquidate their investment in our shares. OUR EXISTING PREFERRED STOCK HAS LIQUIDATION PREFERENCES THAT MAY AFFECT COMMON STOCK HOLDERS. In the event of our dissolution, liquidation or change of control, the holders of our Series B, Series C and Series D preferred stock will receive a liquidation preference in priority over the holders of common stock.A consolidation or merger, a sale of all or substantially all of our assets, or a sale of 50% or more of our common stock would be treated as a change of control for this purpose.Therefore, it is possible that holders of common stock will not obtain any proceeds upon any such event. 9 THE ISSUANCE OF SHARES UPON CONVERSION OF THE PREFERRED STOCK AND EXERCISE OF OUTSTANDING WARRANTS MAY CAUSE IMMEDIATE AND SUBSTANTIAL DILUTION TO EXISTING STOCKHOLDERS. The issuance of shares upon conversion of our outstanding preferred stock and exercise of warrants may result in substantial dilution to the interests of other stockholders since the selling stockholders may ultimately convert and sell the full amount issuable on conversion. ANTI-DILUTION PROVISIONS OF OUR SERIES C AND SERIES D PREFERRED STOCK COULD RESULT IN DILUTION OF STOCKHOLDERS. The conversion price of the Series C and Series D Preferred Stock is subject to “full-ratchet” anti-dilution provisions for a period of 12 months following issuance, and weighted average anti-dilution thereafter, so that upon future issuances of our common stock or equivalents thereof, subject to specified exceptions, at a price below the conversion price of the preferred stock, the conversion price will be reduced, further diluting holders of our common stock. OUR COMMON STOCK MAY BE CONSIDERED A “PENNY STOCK." The SEC has adopted regulations that generally define "penny stock" to be an equity security that has a market price of less than $5.00 per share, subject to specific exemptions.This designation requires any broker or dealer selling these securities to disclose certain information concerning the transaction, obtain a written agreement from the purchaser and determine that the purchaser is reasonably suitable to purchase the securities. These rules may restrict the ability of brokers or dealers to sell our common stock and may affect the ability of investors hereunder to sell their shares.In addition, since our common stock is traded on the OTCQB, investors may find it difficult to obtain accurate quotations of the stock and may experience a lack of buyers to purchase such stock or a lack of market makers to support the stock price. THERE ARE RISKS ASSOCIATED WITH OUR STOCK TRADING ON THE OTCQB RATHER THAN A NATIONAL EXCHANGE. There are significant consequences associated with our stock trading on the OTCQB rather than a national exchange. The effects of not being able to list our securities on a national exchange include: · Limited release of the market prices of our securities; · Limited news coverage of our Company; · Limited interest by investors in our securities; · Volatility of our stock price due to low trading volume; · Increased difficulty in selling our securities in certain states due to “blue sky” restrictions; · Limited ability to issue additional securities or to secure financing. WE DO NOT INTEND TO PAY CASH DIVIDENDS ON OUR COMMON STOCK. AS A RESULT, STOCKHOLDERS WILL BENEFIT FROM AN INVESTMENT IN THE COMMON STOCK ONLY IF IT APPRECIATES IN VALUE. We have never paid a cash dividend on our common stock, and do not plan to pay any cash dividends in the foreseeable future. We currently intend to retain any future earnings to finance operations and further expand and grow the business, including growth through acquisitions. As a result, the success of an investment in our common stock will depend upon any future appreciation in its value. We cannot assure you that our common stock will appreciate in value or even maintain the price at which stockholders have purchased their shares. 10 USE OF PROCEEDS The shares of our common stock offered by this prospectus are being registered solely for the account of the Selling Stockholders.We will not receive any of the proceeds from the sale of these shares.However, if all of the Warrants offered in this prospectus were exercised, we would receive proceeds of $1,515,800 in the aggregate, which we would use for additional working capital. DETERMINATION OF OFFERING PRICE The Selling Stockholders will determine at what price they may sell the shares of common stock offered by this prospectus, and such sales may be made at prevailing market prices, or at privately negotiated prices. DILUTION The selling security holders are offering for resale shares of common stock, as well as shares of common stock underlying certain Warrants.If the Warrants are exercised, existing shareholders will experience additional dilution to their ownership interest in us. Our net tangible book value as of December 31, 2013 was approximately $5,402,272, or approximately $0.20 per share.Net tangible book value per share represents our total shareholders’ equity less total intangible assets, divided by the number of shares of common stock outstanding as of December 31, 2013. MARKET PRICE OF AND DIVIDENDS ON COMMON STOCK AND RELATED STOCKHOLDER MATTERS Market information.Our common stock is traded on the OTCQB (‘‘OTCQB’’) under the symbol ‘‘PIMO”. The following table sets forth the range of high and low bid prices for our common stock for each of the periods indicated as reported by the OTCQB.These quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. On April 21, 2014, the closing price of our common stock as reported on the OTCQB was $0.58 per share. For the Fiscal Year Ending December 31, 2014 High Low March 31, 2014 For the Fiscal Year Ending December 31, 2013: High Low March 31, 2013 June 30, 2013 September 30, 2013 December 31, 2013 For the Fiscal Year Ending December 31, 2012: High
